NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3359-18T4

FERNANDO MADRIGAL,
a/k/a DANIEL MADRIGAL,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
_________________________

                   Submitted January 5, 2021 – Decided January 27, 2021

                   Before Judges Yannotti, Mawla, and Natali.

                   On appeal from the New Jersey State Parole Board.

                   Fernando Madrigal, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Fernando Madrigal, who is currently incarcerated in South

Woods State Prison, appeals from the New Jersey State Parole Board's (Board)

February 27, 2019 final agency decision, which upheld a decision of a two-

member Board panel (panel) that denied his application for parole and imposed

a twenty-three-month future eligibility term (FET). We affirm.

      In March 2017, appellant pled guilty to two counts of sexual assault of a

victim who is at least thirteen but less than sixteen years old, contrary to N.J.S.A.

2C:14-2(c)(4). He was sentenced to an eight-year prison term with parole

supervision for life.

      Appellant became eligible for parole for the first time in October 2018. A

hearing officer referred the matter to a two-member Board panel, which denied

parole after concluding that there was a reasonable expectation that appellant

would violate the conditions of parole if released. In explaining its decision, the

panel cited the nature and circumstances of appellant's offenses and noted that a

previous probationary opportunity failed to dissuade appellant from continued

criminal behavior. It also determined that appellant lacked insight into his

criminal behavior and minimized his conduct. In this regard, the panel explained

that appellant "showed little remorse for the [two] victims" and he had "little

insight into why he has criminal thinking that results in this sexual crime."


                                                                             A-3359-18T4
                                         2
      The panel acknowledged several mitigating factors including that

appellant successfully completed community supervision opportunities and did

not receive any infractions while incarcerated. It also noted that appellant: 1)

participated in specific classes to address his behavioral issues and other

institutional programs, 2) adjusted favorably to his institutional surroundings,

and 3) provided a positive parole interview.

      On October 19, 2018, appellant appealed the panel's decision to the full

Board. Appellant argued that the panel's decision was not supported by a

preponderance of the credible evidence in accordance with N.J.S.A. 30:4-

123.53(a). He further maintained that the panel's application of mitigating

factors contradicted its decision to deny parole.

      Appellant also contended that the panel's decision was "contrary to written

Board [p]olicy" and that the panel "denied [him] his right to procedural due

process" by failing to provide a representative for him at the hearing pursuant to

N.J.A.C. 10A:71-3.13(g). Appellant also maintained that "a Board [m]ember

participating in the deliberations . . . of the case . . . failed to comply with the

Board's Professional Code of Conduct." He asserted that the hearing became

"contentious," rendering him unable to "complete his responses to specific

questions before being posed with a new question in an aggressive manner."


                                                                            A-3359-18T4
                                         3
Finally, appellant argued that the Board employed terms without "formal

definitions or meanings" rendering the decision unconstitutionally vague

contrary to his due process rights.

        On February 27, 2019, the Board affirmed the panel's decision and

rejected appellant's arguments that the panel employed an incorrect standard of

review or that the panel's decision was unsupported by the record. The Board

noted that the panel "considered [appellant's] entire record and based its decision

on sufficient credible evidence" and therefore "acted appropriately and in

accordance with the Administrative Code." The Board explained to appellant

that:

             Based on your responses to questions posed by the
             [panel] at the time of the hearing, the [panel]
             appropriately determined that you exhibit insufficient
             problem resolution, specifically, that you lack insight
             into your criminal behavior and minimize your conduct.
             The Board finds that you have been involved in
             treatment, but have gained little insight from these
             programs. The Board further finds that your program
             participation and rehabilitative efforts are a matter of
             record. This information was included in the [c]ase
             [s]ummary prepared during your [i]nitial [h]earing and
             was considered by the [panel] . . . .

                   ....

             Further, the Board finds that your program participation
             does not negate the fact that you still lack insight into
             your criminal behavior and minimize your conduct.

                                                                           A-3359-18T4
                                        4
            The Board further notes that while acknowledging the
            serious consequences of your criminal activity is a step
            towards rehabilitation, it represents only an initial
            effort at rehabilitation. The Board further finds that
            your admission of guilt may help you to develop insight
            into the causes of your criminal behavior, but does not
            equate to a change in your behavior.

      The Board also rejected appellant's due process arguments and found that

"in accordance with the Administrative Code, [appellant's] parole counselor was

present at [the] hearing" and the "[panel] carefully and thoroughly reviewed all

the reports contained in [appellant's] file and based its decision on the totality

of the information in the administrative record."

      Finally, the Board determined that "there [was] no evidence to support

[appellant's] claim that [the] hearing became contentious, . . . [that appellant

was] asked questions in an aggressive manner[,] and [that] the [panel] did not

allow [appellant] to complete [his] responses to questions . . . ." The Board

found that pursuant to N.J.A.C. 10A:71-3.11(b), appellant was "asked

appropriate questions about [his] offenses in a professional manner and the

[panel] afforded [him] a significant opportunity to speak on several points."

Moreover, the Board concluded that the panel "listened to [appellant's] answers

as evidenced by the follow-up questions posed by the [panel]."




                                                                          A-3359-18T4
                                        5
        Before us, appellant raises the following points 1:

              I.     THE BOARD PANEL VIOLATED WRITTEN
                     BOARD    POLICY   BY   FAILING   TO
                     ESTABLISH A NEXUS BETWEEN THE
                     REASONS FOR DENIAL AND THE
                     CONCLUSION THAT THERE EXISTED A
                     SUBSTANTIAL     LIKELIHOOD     THAT
                     APPELLANT WOULD COMMIT A NEW
                     CRIME IF RELEASED ON PAROLE AT THIS
                     TIME.

              II.    THE   HEARING  OFFICER   UTILIZED
                     INCORRECT STANDARDS IN RENDERING
                     THE DECISION TO DENY APPELLANT
                     PAROLE.

              III.   APPELLANT WAS DENIED A FAIR
                     HEARING WHEN A HEARING OFFICER
                     FAILED TO COMPLY WITH THE BOARD'S
                     PROFESSIONAL CODE OF CONDUCT.

              IV.    THE BOARD PANEL'S DECISION WAS
                     UNCONSTITUTIONALLY VAGUE AND
                     SUBJECTIVE.

              V.     THE BOARD PANEL DENIED [APPELLANT]
                     HIS RIGHT TO PROCEDURAL DUE
                     PROCESS BY FAILING TO PROVIDE A
                     BOARD REPRESENTATIVE TO AID HIM
                     THROUGHOUT     HIS   HEARINGS   IN
                     VIOLATION OF WRITTEN BOARD POLICY.




1
    For clarity, we have renumbered the point headings in appellant's brief.
                                                                          A-3359-18T4
                                          6
      We have considered appellant's arguments and conclude that they are

without sufficient merit to warrant extended discussion in this opinion, Rule

2:11-3(e)(1)(E), and we affirm substantially for the reasons expressed by the

Board in its thorough decision, which was supported by the sufficient credible

evidence on the record as a whole, Rule 2:11-3(e)(1)(D).2 We add the following

remarks.

      In reviewing a final decision of the Board, we consider: 1) whether the

Board's action is consistent with the applicable law; 2) whether there is

substantial credible evidence in the record as a whole to support its findings;

and 3) whether in applying the law to the facts, the Board erroneously reached

a conclusion that could not have been reasonably made based on the relevant

facts. Trantino v. N.J. State Parole Bd., 154 N.J. 19, 24 (1998). The Board's

decision to grant or deny parole turns on whether "by a preponderance of the

evidence . . . there is a reasonable expectation that the inmate will violate


2
  Appellant has not specifically briefed the propriety of the Board's decision to
impose a twenty-three-month FET. Although we could consider any challenge
to the FET waived, see Drinker Biddle & Reath, LLP v. N.J. Dep't of Law &
Pub. Safety, 421 N.J. Super. 489, 496 n.5 (App. Div. 2011), we have
nevertheless considered the Board's FET decision on the merits and are satisfied
the Board's establishment of a twenty-three-month FET is amply supported by
substantial credible evidence in the record. The twenty-three-month FET was
appropriate under the circumstances and we perceive of no basis for a downward
adjustment. N.J.A.C. 10A:71-3.21(a)(2); N.J.A.C. 10A:71-3.21(c).
                                                                         A-3359-18T4
                                       7
conditions of parole . . . if released on parole."      N.J.S.A. 30:4-123.53(a);

N.J.A.C. 10A:71-3.10(b). The Board must consider the enumerated factors in

N.J.A.C. 10A:71-3.11(b)(1)-(23) in making its decision. The Board, however,

is not required to consider each and every factor, rather, it should consider those

applicable to each case. McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544,

561 (App. Div. 2002).

         Regarding points I-IV, the Board's decision is consistent with applicable

law, there is substantial credible evidence in the record as a whole to support its

findings, and the Board reached conclusions that were based on the relevant

facts.    The Board made extensive findings demonstrating the basis for its

decision to deny appellant's parole.

         For example, the Board determined that based on appellant's responses to

questions during his hearing, the information contained in his case summary,

and the reports contained in his file, he lacked insight into his criminal behavior

and minimized his conduct. The Board further concluded that there was no

evidence contained within the record that indicated appellant's hearing became

contentious. On this record, we have no reason to second-guess those findings

or conclusions and defer to the Board's expertise in these matters. Accordingly,

we conclude that the Board's decision was made in accordance with the


                                                                           A-3359-18T4
                                         8
standards delineated in N.J.S.A. 30:4-123.53(a) as the record establishes by a

preponderance of the evidence that there was a reasonable expectation appellant

would violate the conditions of his parole.

      We also reject appellant's procedural due process arguments raised in

point V. Contrary to appellant's assertion, he was not entitled to the assistance

from a Board representative at his parole hearing. In this regard, the applicable

regulation requires appellant to be provided with assistance from a Board

representative, N.J.A.C. 10A:71-3.13(g), but it does not specify that assistance

be provided at the hearing. It is only required that general assistance and advice

be provided during the parole process, which occurred here. In any event, the

record states that appellant's parole counselor was present to assist him

throughout the hearing.

      Affirmed.




                                                                          A-3359-18T4
                                        9